IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-16-00096-CR

                      EX PARTE KELLY MARIE OLDNER



                       From the County Court at Law No. 1
                             Johnson County, Texas
                          Trial Court No. M201202002


                            ABATEMENT ORDER

       The reporter’s record in this post-conviction habeas appeal was filed on April 7,

2016. The Clerk of the Court has learned that there may be an inaccuracy pertaining to

the status of the appellate record of the underlying criminal proceeding as an exhibit in

this appeal.

       The reporter’s record of the March 16, 2016 hearing reflects that the trial court took

judicial notice of that entire record (a one-volume clerk’s record and a five-volume

reporter’s record), that Appellant’s counsel had a copy of that appellate record to

introduce into evidence, and that the trial court “received” it into evidence. It appears,

however, that the appellate record was never marked as an exhibit and tendered to the
court reporter. Therefore, that appellate record has not been made an exhibit in the

reporter’s record in this appeal.

       Rule of Appellate Procedure 34.6(e) provides:

       (e) Inaccuracies in the Reporter’s Record.

              (1) Correction of Inaccuracies by Agreement. The parties may agree
       to correct an inaccuracy in the reporter’s record, including an exhibit,
       without the court reporter's recertification.

               (2) Correction of Inaccuracies by Trial Court. If the parties cannot
       agree on whether or how to correct the reporter’s record so that the text
       accurately discloses what occurred in the trial court and the exhibits are
       accurate, the trial court must--after notice and hearing--settle the dispute.
       If the court finds any inaccuracy, it must order the court reporter to conform
       the reporter’s record (including text and any exhibits) to what occurred in
       the trial court, and to file certified corrections in the appellate court.

               (3) Correction After Filing in Appellate Court. If the dispute arises
       after the reporter’s record has been filed in the appellate court, that court
       may submit the dispute to the trial court for resolution. The trial court must
       then proceed as under subparagraph (e)(2).

TEX. R. APP. P. 34.6(e).

       We conclude that this appeal should be abated and that the trial court should hold

a hearing to address this issue and, if so determined, receive the appellate record as an

exhibit to be filed in a supplemental reporter’s record.

       The hearing shall be held within 21 days of the date of this order, and a

supplemental reporter’s record, if any, shall be filed no later than 14 days after the date

of the hearing.


                                                           PER CURIAM



Ex parte Oldner                                                                         Page 2
Before Chief Justice Gray,
    Justice Davis, and
    Justice Scoggins
Order issued and filed April 21, 2016
Do not publish




Ex parte Oldner                         Page 3